ICJ_155_SovereignRightsCaribbeanSea_NIC_COL_2022-04-21_JUD_01_NA_02_EN.txt.                                      SEPARATE OPINION OF JUDGE TOMKA


        Jurisdiction of the Court under Article XXXI of the Pact of Bogotá  Interpretation of
Article XXXI of the Pact of Bogotá  The meaning and purpose of the phrase “so long as the present
Treaty is in force”  No temporal limitation of the Court’s jurisdiction under Article XXXI 
Requirement that the Pact of Bogotá be in force when the Application instituting proceedings is
filed  No new claim formulated by Nicaragua after the filing of the Application and the lapse of
the title of jurisdiction.

      Nicaragua’s straight baselines  Finding of the Court that they are not in conformity with
international law  No legal consequences drawn by the Court from this finding  Obligation of
Nicaragua to bring its straight baselines in the Caribbean Sea into conformity with UNCLOS.


       Although I have voted in favour of all the conclusions reached by the Court, there are two
issues on which I wish to offer some observations.


                                                    I. JURISDICTION

      1. The first issue concerns the jurisdiction of the Court in this case. In its Judgment rendered
on 17 March 2016, the Court found

       “that it has jurisdiction, on the basis of Article XXXI of the Pact of Bogotá, to adjudicate
       upon the dispute between the Republic of Nicaragua and the Republic of Colombia
       referred to in subparagraph 1 (b) above [i.e. the ‘dispute regarding the alleged violations
       by Colombia of Nicaragua’s rights in the maritime zones which, according to
       Nicaragua, the Court declared in its 2012 Judgment appertain to Nicaragua’]” 1.


       2. In the resumed proceedings on the merits, Colombia subsequently argued that “the Court
lacks jurisdiction ratione temporis to consider any claims that are based on events that are alleged to
have transpired after Colombia ceased to be bound by the provisions of the Pact” 2, that is, after
26 November 2013. According to the Respondent, Article XXXI, read together with Article LVI of
the Pact, provides for “a clear temporal limitation to Colombia’s consent to the Court’s jurisdiction
over a dispute concerning the existence of any fact which, if established, could constitute the breach
of an international obligation” 3. Therefore, in Colombia’s view, “no jurisdictional basis exists for the
Court to rule on any of the facts alleged to have occurred after the Pact ceased to be in effect for
Colombia” 4.


     3. It has, however, to be emphasized that Colombia did not include this argument in its final
submissions  not in its Counter-Memorial or Rejoinder, nor at the end of the oral proceedings. The



       1 Alleged Violations of Sovereign Rights and Maritime Spaces in the Caribbean Sea (Nicaragua v. Colombia),

Preliminary Objections, Judgment, I.C.J. Reports 2016 (I), pp. 42-43, para. 111.
        2 Counter-Memorial of the Republic of Colombia, para. 1.15. The argument has been further elaborated in

paras. 4.19-4.21 of the Counter-Memorial, in paras. 3.6-3.36 of the Rejoinder of the Republic of Colombia and during the
hearings (see CR 2021/15, pp. 14-18, paras. 31-46 (Bundy) and CR 2021/18, pp. 32-35, paras. 18-33 (Bundy)).
       3 CR 2021/15, p. 15, para. 37 (Bundy).

       4 Ibid., p. 15, para. 34 (emphasis in the original).

                                                           -2-

Court nevertheless considered it necessary to rule on this argument in the operative clause of the
present Judgment (paragraph 261 (1)).


       4. Article XXXI of the Pact has to be interpreted according to the customary rules on treaty
interpretation which, as the Court has repeatedly stated, are reflected in Articles 31 and 32 of the
Vienna Convention on the Law of Treaties 5.


        5. Article XXXI of the Pact of Bogotá provides:

              “In conformity with Article 36, paragraph 2, of the Statute of the International
        Court of Justice, the High Contracting Parties declare that they recognize in relation to
        any other American State, the jurisdiction of the Court as compulsory ipso facto, without
        the necessity of any special agreement so long as the present Treaty is in force, in all
        disputes of a juridical nature that arise among them concerning:

        (a) The interpretation of a treaty;

        (b) Any question of international law;

        (c) The existence of any fact which, if established, would constitute the breach of an
            international obligation;

        (d) The nature or extent of the reparation to be made for the breach of an international
            obligation.”


        6. Denunciation of the Pact of Bogotá is governed by Article LVI, which reads:

               “The present Treaty shall remain in force indefinitely, but may be denounced
        upon one year’s notice, at the end of which period it shall cease to be in force with
        respect to the State denouncing it, but shall continue in force for the remaining
        signatories. The denunciation shall be addressed to the Pan American Union, which
        shall transmit it to the other Contracting Parties.

               The denunciation shall have no effect with respect to pending procedures initiated
        prior to the transmission of the particular notification.”


      7. Before interpreting Article XXXI of the Pact of Bogotá, it may be useful, as a preliminary
matter, to make two observations. First, it is noteworthy that Article XXXI of the Pact is modelled
on the text of Article 36, paragraph 2, of the Court’s Statute. One key difference between the two
provisions is that instead of providing an acceptance of jurisdiction by each State party to the Statute
individually by way of a declaration, Article XXXI creates jurisdiction between the American States
which are parties to the Pact. As the Court has previously observed, Article XXXI of the Pact is an
“autonomous” basis of jurisdiction, distinct from Article 36, paragraph 2, of the Court’s Statute 6. It
is a treaty provision conferring jurisdiction upon the Court in accordance with Article 36,
paragraph 1, of the Statute.



       5 Alleged Violations of Sovereign Rights and Maritime Spaces in the Caribbean Sea (Nicaragua v. Colombia),

Preliminary Objections, Judgment, I.C.J. Reports 2016 (I), p. 19, para. 35, referring to various past judgments of the Court.
        6 Border and Transborder Armed Actions (Nicaragua v. Honduras), Jurisdiction and Admissibility, Judgment,

I.C.J. Reports 1988, p. 85, para. 36.

                                                            -3-

        8. Second, an important conceptual distinction has to be made between the validity in time of
a title of jurisdiction on the one hand, and on the other hand, the temporal scope of jurisdiction
conferred by the title of jurisdiction, that is, a temporal limitation attached to the title excluding, for
example, disputes arising prior to a certain date 7. At risk of stating the obvious, there must exist a
valid title of jurisdiction between the parties at the date of the institution of proceedings for the Court
to have jurisdiction over a dispute in the first place 8. The title invoked must be in force; this goes to
the validity in time of a title of jurisdiction. The Court must then ascertain whether the title of
jurisdiction provides for any temporal conditions, and if so whether the dispute comes within the
temporal scope of the title. In this sense, temporal conditions are an element of the definition of the
class of disputes to which consent extends 9. They go to the Court’s jurisdiction itself; they do not go
to the validity in time of the title of jurisdiction, which is a distinct, separate issue.


       9. Once this distinction between validity in time of a title of jurisdiction and temporal
conditions in the title of jurisdiction is appreciated, it becomes clear that Colombia’s interpretation
cannot be accepted. Interpreting Article XXXI as a whole, in its context and in light of the object and
purpose of the Pact, it must be concluded that Article XXXI does not contain any temporal condition
or limitation.


       10. The phrase “so long as the present Treaty is in force” does not, in its plain meaning, suggest
any temporal condition as to the disputes over which the Court has jurisdiction. This is not the
purpose of this phrase. The phrase simply concerns the validity in time of the title of jurisdiction. It
specifies that a State party to the Pact recognizes the jurisdiction of the Court without the necessity
of any special agreement so long as it remains a party to it. The consent of a State to the Court’s
jurisdiction remains valid from the moment it becomes a party to the Pact of Bogotá until the moment
it ceases to be a party thereto. Thus, a Contracting Party to the Pact may institute proceedings against
any other Contracting Party “so long as the . . . Treaty is in force” between them. I do not share the
Court’s view that the phrase “so long as the present Treaty is in force” in Article XXXI of the Pact
of Bogotá “limits the period within which such a dispute must have arisen” (Judgment,
paragraph 40). Certainly, a dispute must, according to the Court’s well-established jurisprudence,
exist at the moment of filing the application instituting the proceedings and the applicant may validly
institute proceedings only when the title of jurisdiction invoked is in force. But the phrase in question
does not limit the period within which the dispute must have arisen, as the Court opines. In fact, a
dispute may have arisen even before the Pact of Bogotá has entered into force in relations between
the parties to a dispute. Such dispute may be brought before the Court if, subsequent to the dispute’s
emergence, the Pact of Bogotá has entered into force as between the disputing parties 10.



        7 Malcolm N. Shaw, Rosenne’s Law and Practice of the International Court: 1920-2015, Vol. II, 5th ed., 2016,

p. 934, para. 236. Many States in their declarations accepting the Court’s jurisdiction specify that they do so only in respect
of disputes arising after the declaration is made or disputes arising out of facts and situations subsequent to the date of the
declaration. However, if no such statement is contained in the declaration, the State recognizes the jurisdiction of the Court
by such declaration with regard to disputes irrespective of when they have arisen or when the facts or situations which have
given rise to a dispute occurred.
        8 Application of the Convention on the Prevention and Punishment of the Crime of Genocide (Croatia v. Serbia),

Preliminary Objections, Judgment, I.C.J. Reports 2008, p. 445, para. 95; see also Alleged Violations of Sovereign Rights
and Maritime Spaces in the Caribbean Sea (Nicaragua v. Colombia), Preliminary Objections, Judgment,
I.C.J. Reports 2016 (I), p. 18, para. 33.
         9 Hugh Thirlway, The Law and Procedure of the International Court of Justice: Fifty Years of Jurisprudence,

Vol. I, 2013, p. 797.
        10 The best example is a dispute brought before the Court by Bolivia on 24 April 2013 against Chile. Chile ratified

the Pact of Bogotá on 15 April 1974 while Bolivia did so only on 9 June 2011. The dispute between them had arisen several
decades earlier. See Obligation to Negotiate Access to the Pacific Ocean (Bolivia v. Chile), Preliminary Objection,
Judgment, I.C.J. Reports 2015 (II), p. 601, para. 21, as well as the Judgment on the merits in the same case, I.C.J.
Reports 2018 (II), pp. 518-538, paras. 19-83.

                                                        -4-

       11. The phrases “[a]ny question of international law” and “[t]he existence of any fact which,
if established, would constitute the breach of an international obligation” found in Article XXXI,
subparagraphs (b) and (c), of the Pact do not point to a different conclusion. These phrases in their
ordinary meaning do not intimate any temporal condition as to the disputes over which the Court has
jurisdiction. I agree with the Court’s Judgment that the categories listed in Article XXXI concern the
subject-matter of the disputes (Judgment, paragraph 40). This observation is consistent with the
Court’s interpretation of Article XXXI of the Pact 11. It merits repeating that the enumeration of
subject-matters of disputes in Article XXXI of the Pact was taken from Article 36, paragraph 2, of
the Statute of the Court, which itself tracked Article 36 of the Permanent Court of International
Justice’s Statute, which in turn followed almost exactly the wording of Article 13, paragraph 2, of
the Covenant of the League of Nations. This enumeration has a long legal pedigree. Yet never in
more than one hundred years has the suggestion been made that the subjects listed therein constitute
a temporal limitation, as Colombia now contends with respect to Article XXXI of the Pact.
Colombia’s interpretation of Article XXXI runs counter to the terms of that Article.


       12. Article LVI likewise says nothing about the scope of the Court’s jurisdiction over a dispute
brought to it on the basis of Article XXXI. That provision governs denunciation 12. The Pact of
Bogotá, once ratified or acceded to by an American State, continues in force indefinitely in relation
to that State, and may be denounced only by giving one year’s notice, remaining in force during all
that period.


        13. Colombia’s interpretation, moreover, runs counter to the context of Article XXXI. Several
provisions of the Pact are aimed at restricting the scope of the parties’ commitment, notably
Article V, Article VI and Article VII. In addition, Article LV of the Pact of Bogotá allows the parties
to make reservations to that instrument which “shall, with respect to the State that makes them, apply
to all signatory States on the basis of reciprocity”. These provisions, taken together, tend to indicate
that temporal limitations to the Court’s jurisdiction under the Pact can only be introduced by means
of reservations to it.


       14. As to the Pact’s object and purpose, the Court has stated that it is “quite clear from the Pact
that the purpose of the American States in drafting it was to reinforce their mutual commitments with
regard to judicial settlement” 13. On Colombia’s interpretation, however, a respondent State would be
able, by denouncing the Pact of Bogotá after the filing of an application against it, to prevent the
Court from considering facts directly related to the dispute brought before it and occurring
subsequent to the termination date, i.e. one year following the denunciation of the Pact. Such a
solution is out of harmony with the Pact’s object and purpose.


        15. The question to be addressed next is whether the Court may consider the incidents that
occurred after the filing of the Application. In dealing with Colombia’s arguments, the Court refers
to its jurisprudence on two distinct issues, namely on new facts and new claims. In my view, the
Court’s jurisprudence on new claims is not pertinent to the present case, for the simple reason that
Nicaragua has not formulated any new claim; it has merely referred to additional facts in support of
its original claim. In other words, it has provided detailed particulars of further incidents



        11 See Border and Transborder Armed Actions (Nicaragua v. Honduras), Jurisdiction and Admissibility, Judgment,

I.C.J. Reports 1988, p. 84, para. 34.
       12 Alleged Violations of Sovereign Rights and Maritime Spaces in the Caribbean Sea (Nicaragua v. Colombia),

Preliminary Objections, Judgment, I.C.J. Reports 2016 (I), p. 23, para. 44.
        13 Border and Transborder Armed Actions (Nicaragua v. Honduras), Jurisdiction and Admissibility, Judgment,

I.C.J. Reports 1988, p. 89, para. 46.

                                                       -5-

substantiating its original claim. It suffices to look at Nicaragua’s submissions. Thus, in its
Application, Nicaragua requested the Court to adjudge and declare that Colombia is in breach of

       “its obligation not to violate Nicaragua’s maritime zones as delimited in paragraph 251
       of the ICJ Judgment of 19 November 2012 as well as Nicaragua’s sovereign rights and
       jurisdiction in these zones” (Application, p. 24, para. 22).


       16. In its Memorial, it requested the Court to adjudge and declare that,

       “[by its conduct, the Republic of Colombia has breached] its obligation not to violate
       Nicaragua’s maritime zones as delimited in paragraph 251 of the Court Judgment of
       19 November 2012 as well as Nicaragua’s sovereign rights and jurisdiction in these
       zones” (Memorial of Nicaragua, p. 107, para. 1 (a)).


       17. And in its Reply, it asked the Court to adjudge and declare that,

       “[b]y its conduct, the Republic of Colombia has breached its international obligation to
       respect Nicaragua’s maritime zones as delimited in paragraph 251 of the Court
       Judgment of 19 November 2012 as well as Nicaragua’s sovereign rights and jurisdiction
       in these zones” (Reply of Nicaragua, p. 191, para. 1 (a)).


       18. Finally, in its final submissions, Nicaragua requested the Court to adjudge and declare that

       “[b]y its conduct, the Republic of Colombia has breached its international obligation to
       respect Nicaragua’s maritime zones as delimited in paragraph 251 of the Court
       Judgment of 19 November 2012, as well as Nicaragua’s sovereign rights and
       jurisdiction in these zones” (CR 2021/17, p. 50, para. 1 (a) (Argüello Gómez)).


       19. Nicaragua has not modified its original claim, which has remained virtually the same
throughout the proceedings. Thus, the Court’s jurisprudence on new claims (whether based on facts
subsequent to the application or not) is not pertinent in the present case. Rather, it must be asked
whether reliance on detailed particulars of further incidents substantiating Nicaragua’s original claim
“transform[s] the nature of the dispute”. In its Application, Nicaragua referred to some 13 incidents.
By subsequently referring to 38 post-Application incidents, it has not, in my view, transformed the
dispute or its character.


       20. An applicant may provide additional particulars of incidents to further substantiate an
original claim made in its application. This principle is in accordance with the Court’s Statute and
the Rules of Court and is well illustrated by the Court’s Judgment in the Land and Maritime
Boundary between Cameroon and Nigeria case 14. In that case, the Court was called on to examine
whether the applicant, Cameroon, could present additional facts and legal considerations in its
Memorial in connection with a claim made in its application. In its application, Cameroon
complained generally of “military activities” carried out by Nigeria’s troops across the frontier in
violation of international law (without referring to particular incidents) and asked the Court to
adjudge and declare that Nigeria had breached its obligations under international law 15. In its


      14 Land and Maritime Boundary between Cameroon and Nigeria (Cameroon v. Nigeria), Preliminary Objections,

Judgment, I.C.J. Reports 1998, p. 275.
       15 Application instituting proceedings filed in the Registry of the Court on 29 March 1994 on behalf of the

Government of the Republic of Cameroon, paras. 19 and 20.

                                                        -6-

Memorial, Cameroon made the same claim 16, but this time substantiated it by reference to specific
incidents said to have occurred before and after the filing of the application 17. Nigeria challenged
Cameroon’s freedom to present further particulars to its original claim.


      21. The Court rejected Nigeria’s preliminary objection. It found that Cameroon had the
freedom to present additional facts and considerations on new incidents to substantiate the original
claim formulated in its application and that it had not, in doing so, transformed the dispute brought
before it into another dispute. The Court stated the following:

               “Article 38, paragraph 2, [does not] provide that the latitude of an applicant
       State, in developing what it has said in its application is strictly limited, as suggested by
       Nigeria. That conclusion cannot be inferred from the term ‘succinct’; nor can it be drawn
       from the Court’s pronouncements on the importance of the point of time of the
       submission of the application as the critical date for the determination of its
       admissibility; these pronouncements do not refer to the content of applications
       (Questions of Interpretation and Application of the 1971 Montreal Convention arising
       from the Aerial Incident at Lockerbie (Libyan Arab Jamahiriya v. United Kingdom),
       Preliminary Objections, Judgment, I.C.J. Reports 1998, p. 26, para. 44; and Questions
       of Interpretation and Application of the 1971 Montreal Convention arising from the
       Aerial Incident at Lockerbie (Libyan Arab Jamahiriya v. United States of America),
       Preliminary Objections, Judgment, I.C.J. Reports 1998, p. 130, para. 43). Nor would so
       narrow an interpretation correspond to the finding of the Court that,

               ‘whilst under Article 40 of its Statute the subject of a dispute brought
               before the Court shall be indicated, Article 32 (2) of the Rules of Court
               [today Article 38, paragraph 2] requires the Applicant “as far as possible”
               to do certain things. These words apply not only to specifying the provision
               on which the Applicant founds the jurisdiction of the Court, but also to
               stating the precise nature of the claim and giving a succinct statement of
               the facts and grounds on which the claim is based.’ (Northern Cameroons
               (Cameroon v. United Kingdom), Preliminary Objections, Judgment,
               I.C.J. Reports 1963, p. 28.)” 18


       22. And the Court recalled that

       “it has become an established practice for States submitting an application to the Court
       to reserve the right to present additional facts and legal considerations. The limit of the
       freedom to present such facts and considerations is ‘that the result is not to transform
       the dispute brought before the Court by the application into another dispute which is
       different in character’ (Military and Paramilitary Activities in and against Nicaragua
       (Nicaragua v. United States of America), Jurisdiction and Admissibility, Judgment,
       I.C.J. Reports 1984, p. 427, para. 80).” 19




       16 Memorial of the Republic of Cameroon, 16 March 1995, para. 9.1 (e).

        17 Cameroon referred to incidents which occurred after the filing of Cameroon’s Application. See e.g., Memorial

of Cameroon, p. 595, para. 6.108. The application instituting proceedings was filed on 29 March 1994. An additional
application was filed on 6 June 1994.
       18 Land and Maritime Boundary between Cameroon and Nigeria (Cameroon v. Nigeria), Preliminary Objections,

Judgment, I.C.J. Reports 1998, p. 318, para. 99.
       19 Ibid., pp. 318-319, para. 99.

                                                        -7-

      23. The Court’s pronouncement is clear. An applicant may present additional facts and legal
considerations in support of its original claim, provided that the dispute brought before the Court by
the application is not transformed into another dispute which is different in character.


       24. A similar issue arose in the Oil Platforms case, this time in respect of a counter-claim. The
United States provided, subsequent to the presenting of its counter-claim with the Counter-Memorial,
detailed particulars of further incidents substantiating, in its contention, its original claims. Iran
objected, contending that the United States had broadened the subject-matter of its claim beyond the
submissions set out in its counter-claim by, among other things, belatedly adding new examples of
breaches of the freedom of maritime commerce in its Rejoinder 20. The Court considered that the
question raised by Iran was whether the United States was presenting “a new claim” or merely
providing “additional evidence relating to the original claim” 21. The Court went on to recall that the
parties to a case cannot in the course of proceedings “transform the dispute brought before the Court
into a dispute that would be of a different nature” 22. The Court was of the view that

       “the United States ha[d] not, by [providing detailed particulars of further incidents
       substantiating its original claim], transformed the subject of the dispute originally
       submitted to the Court, nor ha[d] it modified the substance of its counter-claim, which
       remain[ed] the same, i.e., alleged attacks by Iran on shipping, laying of mines and other
       military actions said to be ‘dangerous and detrimental to maritime commerce’, thus
       breaching Iran’s obligations to the United States under Article X, paragraph 1, of the
       1955 Treaty” 23.


       25. The basic principle identified here is the same as the one identified above in Land and
Maritime Boundary. The respondent, just like the applicant with respect to its original claims
formulated in its application, is at liberty to provide further particulars of incidents in support of its
original counter-claim presented in its Counter-Memorial, provided that the result does not transform
the dispute brought before the Court into a dispute of a different character.


      26. In other words, disputes are not frozen in time at the moment the application is filed by the
applicant, nor at the moment a counter-claim is formulated by the respondent.


       27. There is, however, still one question to be answered, namely, whether the conclusion just
reached is altered in any way by the fact that the incidents occurred after the date on which the Pact
of Bogotá ceased to be in force for Colombia. Nicaragua has relied in support of its original claim as
formulated in its Application on incidents that occurred not only after the filing of the Application
but also the date on which the Pact of Bogotá ceased to be in force for Colombia. In this sense, the
present case is unique and has no exact precedent in the past practice of the Court 24.




       20 Oil Platforms (Islamic Republic of Iran v. United States of America), Judgment, I.C.J. Reports 2003, p. 213,

para. 116.
       21 Ibid., para. 117.

       22 Ibid.

       23 Ibid., p. 214, para. 118.

       24 Although it has to be mentioned that, in the present case, Colombia itself made its counter-claims in its

Counter-Memorial filed on 17 November 2016, almost three years after the Pact of Bogotá had ceased to be in force for
Colombia. See Alleged Violations of Sovereign Rights and Maritime Spaces in the Caribbean Sea (Nicaragua v. Colombia),
Counter-Claims, Order of 15 November 2017, I.C.J. Reports 2017, p. 290, para. 6.

                                                       -8-

       28. It is a well-established principle that once the Court has established jurisdiction to entertain
a case, the subsequent lapse of the title cannot deprive the Court of its jurisdiction. As the Court
stated in the Nottebohm case, in the context of the lapse, after the filing of the application, of the
respondent’s declaration of acceptance of the compulsory jurisdiction of the Court, “[a]n extrinsic
fact such as the subsequent lapse of the Declaration, by reason of the expiry of the period or by
denunciation, cannot deprive the Court of the jurisdiction already established” 25.


        29. This principle applies equally here. As observed above, a dispute is not frozen in time and
the parties may rely in support of their original claims on facts that occurred during the course of the
proceedings, i.e. those facts which occurred after the filing of the application and even those which
occurred after the lapse of the title of jurisdiction, provided that they do not transform the dispute
into another dispute which is different in character. The applicant’s freedom to present additional
facts in support of its original claim is not dependent on the continued validity of the title of
jurisdiction. Consequently, the fact that Colombia denounced the Pact of Bogotá, under Article LVI
of the Pact, with the effect that it ceased to be in force between the Parties as of the termination date
(i.e. after 26 November 2013), does not — and cannot — deprive the Court of its jurisdiction in the
present case.


                                II. NICARAGUA’S STRAIGHT BASELINES


       30. The second issue concerns the Court’s finding on Nicaragua’s straight baselines and the
legal consequences of this finding. The Court concluded that Nicaragua’s straight baselines
established by Decree No. 33-2013, as amended by Decree No. 17-2018, are not in conformity with
customary international law (Judgment, paragraph 261 (7)). The Court has not, however, articulated
any legal consequence to be drawn from this finding. By contrast, in relation to Colombia’s
Presidential Decree 1946, as amended by Decree No. 1119, by which Colombia’s “integral
contiguous zone” was established, the Court, having found that such zone is not in conformity with
customary international law (Judgment, paragraph 261 (5)), has gone on to draw a legal consequence
from this finding. It decided that

      “the Republic of Colombia must, by means of its own choosing, bring into conformity
      with customary international law the provisions of Presidential Decree 1946 . . . as
      amended by Decree No. 1119 . . . in so far as they relate to maritime areas declared by
      the Court in its 2012 Judgment to appertain to the Republic of Nicaragua” (Judgment,
      paragraph 261 (6)).


       31. This striking difference in the Court’s approach to drawing legal consequences from
similar legal findings can only be explained by the fact that Colombia, in contrast with Nicaragua,
has not formally requested the Court in its final submissions to draw any legal consequence from the
Court’s finding on Nicaragua’s straight baselines. One is, however, puzzled as to why the Court
considered it necessary to rule in the operative clause of its Judgment on Colombia’s argument, which
was not presented as a formal final submission, that Nicaragua cannot rely on facts which occurred
after the date when Colombia ceased to be bound by the Pact of Bogotá. There seems to be an
apparent inconsistency in the Court’s approach.


       32. In any case, there should be no doubt that Nicaragua must bring its straight baselines in
the Caribbean Sea into conformity with the provisions of the United Nations Convention on the Law
of the Sea since Nicaragua is a party to that Convention and the lawfulness of Nicaragua’s straight


      25 Nottebohm (Liechtenstein v. Guatemala), Preliminary Objection, Judgment, I.C.J. Reports 1953, p. 123.

                                                   -9-

baselines is not just a bilateral issue between the two Parties before the Court. Its baselines also affect
the interests and rights of other States.


                                                           (Signed)           Peter TOMKA.

                                              ___________

